 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Bradley Jon King,                             No. CV 17-01676-PHX-GMS (JZB)
10                        Petitioner,
11   v.                                            ORDER
12   Charles L. Ryan, et al.,
13                        Respondents.
14
15
            Pending before the Court are Petitioner Bradley Jon King’s Petition for Writ of
16
     Habeas Corpus (Doc. 1), and United States Magistrate Judge John Z. Boyle’s Report and
17
     Recommendation (“R&R”), which recommends that the Court deny the Petition. (Doc.
18
     18). Because Petitioner King timely filed objections to part of the R&R, (Doc. 19), the
19
     Court will review those issues de novo. United States v. Reyna Tapia, 328 F.3d 1114,
20
     1121 (9th Cir. 2003). For the following reasons, the Court denies the petition and adopts
21
     the R&R.
22
                                         BACKGROUND
23
            On May 2, 2012, Petitioner Bradley Jon King was convicted by a jury of Burglary,
24
     Theft, and Possession of Burglary Tools in Maricopa County Superior Court. He was
25
     sentenced to a term of imprisonment totaling 25 years. (Doc. 13, at 8–13).          King
26
     subsequently appealed his conviction to the Arizona Court of Appeals, which reversed
27
     his convictions for Burglary and Possession of Burglary Tools, but affirmed his
28
 1   conviction and sentence for Theft. (Id. at 67–76). King is currently serving a sentence of
 2   11.25 years for his remaining conviction.
 3          King then filed a notice for post-conviction relief in state court. (Doc. 13 at 77–
 4   81). His appointed post-conviction counsel found that there were no colorable issues to
 5   raise. (Id. at 83). So King proceeded to file his petition for post-conviction relief pro se.
 6   (Id. at 85–90). In his initial state post-conviction relief petition, King raised a single
 7   claim, alleging that his counsel at trial was ineffective for failing to properly
 8   communicate the consequences of declining a specific plea offer before it expired. (Doc.
 9   14 at 26). The Maricopa County Superior Court considered this claim and found that it
10   was not colorable, and accordingly denied his petition for post-conviction relief. (Id., at
11   30–35). King appealed this determination. (Id. at 36–49). The Arizona Court of Appeals
12   found that King had abandoned his ineffective assistance of counsel claim that was
13   presented to the Superior Court, and instead was arguing a different ineffective assistance
14   claim that his counsel had failed to present to him either of two plea offers made by the
15   government. (Id. at 59–61). But because King failed to present this second ineffective
16   assistance claim to the Superior Court, the Court of Appeals found that both claims were
17   barred from review. (Id. at 61).
18          On May 30, 2017, King timely filed his Petition in federal court which raises two
19   grounds for relief. (Doc. 1). First, King argues—as he did in his original post-conviction
20   relief notice in state court—that his trial counsel was ineffective because the attorney did
21   not properly communicate the consequences of declining a specific plea offer before it
22   expired. (Id. at 6). Second, King argues that the state post-conviction trial and appeals
23   courts did not properly evaluate his claims and abused their discretion. (Id. at 7).
24          On February 14, 2018, Magistrate Judge John Z. Boyle issued the R&R. (Doc.
25   18). The R&R found that both of King’s claims are timely, but procedurally defaulted.
26   (Id. at 7). King then filed objections to Magistrate Judge Boyle’s R&R. (Doc. 19). In his
27   objections, King argues that he is entitled to review of his ineffective assistance of
28   counsel claim (Doc. 19 at 4), and that the Magistrate Judge failed to address his

                                                 -2-
 1   “competency claim.” (Id. at 5). After considering King’s objections, the Court accepts
 2   the R&R.
 3                                         DISCUSSION
 4   I.     Legal Standard
 5          The writ of habeas corpus affords relief to persons in custody in violation of the
 6   Constitution, laws, or treaties of the United States. 28 U.S.C. § 2241(c)(3). Review of
 7   Petitions for Habeas Corpus is governed by the Antiterrorism and Effective Death
 8   Penalty Act of 1996. 28 U.S.C. § 2244 et seq. For a state prisoner to receive review of his
 9   federal claims in federal court, he must first exhaust all available state remedies. 28
10   U.S.C. 2254(b)(1)(A).
11          To exhaust state remedies, a prisoner must “fairly present” his claims to the
12   appropriate state court. See Coleman v. Thompson, 501 U.S. 722, 731 (1991) (holding
13   that “a state prisoner’s federal habeas petition should be dismissed if the prisoner has not
14   exhausted available state remedies as to any of his federal claims”). A prisoner must
15   describe “both the operative facts and the federal legal theory on which his claim is based
16   so that the state courts [could] have a ‘fair opportunity’ to apply controlling legal
17   principles to the facts bearing upon his constitutional claim.” Kelly v. Small, 315 F.3d
18   1063, 1066 (9th Cir. 2003) (citations and internal quotation marks omitted). If a prisoner
19   fails to “fairly present” his claims to the proper state court, his claims are procedurally
20   defaulted and barred from habeas review. Ylst v. Nunnemaker, 501 U.S. 797, 802-05
21   (1991). In Arizona, a petitioner does not exhaust a claim for purposes of federal review
22   unless he has presented it to the state Court of Appeals. Castillo v. McFadden, 399 F.3d
23   993, 998 (9th Cir. 2004).
24          In this context, a petitioner may overcome a state procedural bar for a single kind
25   of claim—ineffective assistance of counsel at trial—by demonstrating “(1) ‘counsel in
26   the initial-review collateral proceeding, where the claim should have been raised, was
27   ineffective under the standards of Strickland,’ and (2) ‘the underlying ineffective-
28   assistance-of-trial-counsel claim is a substantial one, which is to say that the prisoner

                                                -3-
 1   must demonstrate that the claim has some merit.’” Cook v. Ryan, 688 F.3d 598, 607 (9th
 2   Cir. 2012) (citing Martinez v. Ryan, 566 U.S. 1, 12 (2012)) (internal citations omitted).
 3   Martinez is a “narrow exception to Coleman’s general rule.” Davila v. Davis, 137 S. Ct.
 4   2058, 2062 (2017).
 5   II.    Analysis
 6          A.     Report and Recommendation on Count Two
 7          Magistrate Judge Boyle found that King’s second claim was procedurally
 8   defaulted. (Doc. 18 at 7).     In his objection to the R&R, King states that he “has
 9   established points raised and ignored by . . . the magistrate Judge” and that he
10   “incorporates his reasoning in his limited response ‘Ground Two’ to this objection” (Doc.
11   19 at 6), but does not specifically articulate any objections to the Magistrate Judge’s
12   finding that Count Two is procedurally defaulted. His objection merely reincorporates
13   his initial arguments to the Magistrate Judge that were considered and rejected in the
14   R&R.
15          Under Fed. R. Civ. Pro. 72(b)(2), objections made to the report and
16   recommendation of a magistrate judge must be “specific.” If a petitioner only makes
17   general objections to a report and recommendation, the district court is relieved of its
18   obligation to review that portion of the report. See e.g. Martin v. Ryan, 2014 WL
19   5432133, *2 (D. Ariz. Oct. 24, 2014) (citing Warling v. Ryan, 2013 WL 5276367, at *2
20   (D. Ariz. Sept. 19 2013) (“[A] general objection ‘has the same effect as would a failure to
21   object.’”). So the Court will accept the findings of the R&R with respect to Count Two.
22          B.     Count One: Ineffective Assistance of Counsel at Trial
23          King argues that his rights were violated because his counsel failed to “apprise
24   Defendant of the consequences upon the first plea offer timely . . . before the plea offer
25   expired.” (Doc. 1 at 6). In his federal petition, King contends that he raised this claim at
26   the Arizona Court of Appeals. (Id.). But the Court of Appeals found that King had
27   abandoned this claim on appeal, where he instead asserted a different, ineffective
28   assistance of counsel claim. Rather than appealing his argument that one of the plea

                                                -4-
 1   agreements that had been presented to him had not been adequately explained by counsel,
 2   he asserted that two plea bargains presented to counsel in his case were not provided by
 3   counsel to him. (Doc. 14 at 60).
 4          Because King did not present the “operative facts” of the claim he makes here to
 5   the Arizona Court of Appeals, and instead presented a different ineffective assistance of
 6   counsel claim, the Court finds Count One is technically exhausted and procedurally
 7   defaulted. See Coleman, 501 U.S. at 732 (“[A] habeas petitioner who has failed to meet
 8   the State’s procedural requirements for presenting his federal claims has deprived the
 9   state courts of an opportunity to address those claims in the first instance. A habeas
10   petitioner who has defaulted his federal claims in state court meets           the technical
11   requirements for exhaustion; there are no state remedies ‘available’ to him.”); see also
12   Kelly, 313 F.3d at 1066; Castillo, 399 F.3d at 998-999.
13          King argues further that, even if state courts properly applied a procedural bar to
14   his ineffective assistance of counsel claim, he is still entitled to review under Martinez v.
15   Ryan. (Doc. 19 at 4). To overcome a procedural bar under Martinez, King must at least
16   show that his ineffective assistance of counsel claim is “substantial.” Cook, 688 F.3d at
17   607.
18          King argued initially in his post-conviction relief petition that an offer for a one
19   year prison sentence was presented to him, and his counsel failed to apprise him of the
20   effects of declining that plea offer. (Doc. 13 at 87). But as the trial court found in King’s
21   post-conviction relief proceedings, there is no evidence outside of King’s assertions to
22   indicate that this offer even existed, much less was communicated to him in an
23   ineffective, constitutionally deficient manner. (Doc. 14. at 35). Because King has failed
24   to demonstrate that his ineffective assistance of counsel claim is “substantial,” his claim
25   remains procedurally defaulted and barred from further review. See Coleman, 501 U.S. at
26   732 (“This Court will not review a question of federal law decided by a state court if the
27   decision of that court rests on a state law ground that is independent of the federal
28   question and adequate to support the judgment. This rule applies whether the state law

                                                 -5-
 1   ground is substantive or procedural.”); Bennett v. Mueller, 322 F.3d 573, 580 (9th Cir.
 2   2003) (quoting Coleman, 501 U.S. at 729).
 3          C.     Competency
 4          Finally, Petitioner King also objects to the Magistrate Judge’s R&R because he
 5   contends it fails to address his “competency claim.” (Doc. 19 at 5). King argues for the
 6   first time in these proceedings that he has both a state competency claim under Arizona
 7   Rule of Criminal Procedure 11, and a federal competency claim, because he was taking
 8   medication during his initial trial proceedings. (Id. at 2, 5). King did not raise any
 9   competency claims on direct appeal of his conviction. While King did note that he was
10   “dizzy . . . confused and slightly incoherent” due to medication during the initial trial in
11   his state post-conviction notice, he did so in the context of his ineffective assistance of
12   counsel claim. (Doc. 13 at 88). He did not cite any legal authority related to competency
13   in his state post-conviction relief petition, nor did he maintain that he was raising a
14   competency claim at any time during the state post-conviction review process. And King
15   even failed to raise competency as an issue in his Petition to this Court. (Doc. 1). Only in
16   his reply brief did King raise competency as an issue. (Doc. 17 at 10).            Like his
17   ineffective assistance claim, King failed to present this competency claim to the
18   appropriate state court. Hiivala v. Wood, 195 F.3d 1098, 1106 (9th Cir. 1999) (“A habeas
19   petitioner must give the state courts the first opportunity to review any claim of federal
20   constitutional error before seeking federal habeas review of that claim.”) (citing Rose v.
21   Lundy, 455 U.S. 509, 518-19 (1982))
22          If King were to return to state court now to present his newfound competency
23   claim, the claim would be precluded as waived and untimely under the Arizona Rules of
24   Criminal Procedure. See Ariz. Rs. Crim. P. 32.2(a)(3) (“A defendant shall be precluded
25   from relief under this rule based upon any ground . . . [t]hat has been waived at trial, on
26   appeal, or in any previous collateral proceeding.”), 32.4(a) (providing that post-
27   conviction relief motions under Rule 32 “must be filed within ninety days after the entry
28   of judgment and sentence or within thirty days after the issuance of the order and

                                                -6-
 1   mandate in the direct appeal, whichever is the later”); see also Beaty v. Stewart, 303 F.3d
 2   975, 987 (9th Cir. 2002). Thus, as with his other claims, Petitioner’s competency claim is
 3   technically exhausted but procedurally defaulted. See Coleman, 501 U.S. at 732.
 4                                        CONCLUSION
 5          Because all of Petitioner’s claims are technically exhausted but procedurally
 6   defaulted, the Court will deny the petition for habeas relief. Therefore,
 7          IT IS HEREBY ORDERED that Magistrate Judge Boyle’s R&R (Doc. 18) is
 8   adopted.
 9          IT IS FURTHER ORDERED denying and dismissing with prejudice the
10   Petitioner’s Petition for the Writ of Habeas Corpus (Doc. 1).
11          IT IS FURTHER ORDERED that the request for a Certificate of Appealability
12   and leave to proceed in forma pauperis on appeal is DENIED because dismissal of the
13   Petition is justified by a plain procedural bar and jurists of reason would not find the
14   ruling debatable.
15          IT IS FURTHER ORDERED directing the Clerk of Court to terminate this
16   action and enter judgment accordingly.
17          Dated this 5th day of October, 2018.
18
19
20
21
22
23
24
25
26
27
28

                                                 -7-
